Judge Owsley
delivered the opinion of the court.
These are appeals from a decree of the general court, rendered in a suit in chancery, brought by May, &c. tobe released from a judgment at law, recovered against him by Johnston’s exeputors, &c. and the only questions which arise in thfe cause, involve an enquiry into the propriety of decreeing in favor of the complainants, certain credits which they claim against the judgment at law.
As the decision of these questions involves no principle of law, but turns exclusively upon matters of fact, vve have not thought it material to go into a detailed statement of the case; but have considered it sufficient barely to observe, that upon an examination of the evidence and exhibits in the cause, we arc thoroughly satisfied with the correctness of the decision rendered by that court, both a's respects the credits it refused to allow, and those it actually gave.
Wickliffc for appellant, Hardin for appellees.
The decree must consequently be affirmed with damages upon the damages decreed in that court. Each party must i w i ■/ pay the cost of their respective appeals.